Name: Commission Directive 2007/37/EC of 21 June 2007 amending Annexes I and III to Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  deterioration of the environment;  European Union law
 Date Published: 2007-06-22

 22.6.2007 EN Official Journal of the European Union L 161/60 COMMISSION DIRECTIVE 2007/37/EC of 21 June 2007 amending Annexes I and III to Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1) and in particular second indent of Article 13(2) thereof, Whereas: (1) Directive 2006/40/EC of the European Parliament and of the Council of 17 May 2006 relating to emissions from air-conditioning systems in motor vehicles and amending Council Directive 70/156/EEC (2) is one of the separate directives under the EC type-approval procedure which was established by Directive 70/156/EEC. (2) Directive 2006/40/EC requires vehicles fitted with an air-conditioning system designed to contain fluorinated greenhouse gases with a global warming potential higher than 150 to be type-approved with regard to emissions from an air-conditioning system. (3) Following the introduction of that EC type-approval procedure and the adoption of Commission Regulation (EC) No 706/2007 of 21 June 2007 laying down, pursuant to Directive 2006/40/EC of the European Parliament and of the Council, administrative provisions for the EC type-approval of vehicles, and a harmonised test for measuring leakages from certain air conditioning systems (3), it is necessary to add new elements to the list of information in Annex I to Directive 70/156/EEC and the information document requirements for the purposes of vehicle EC type-approval in Annex III to that Directive. (4) In order to ensure the coherence of the EC type-approval procedure, the new requirements introduced by this Directive should apply from the same date as the measures adopted pursuant to Directive 2006/40/EC and to Regulation (EC) No 706/2007. (5) Directive 70/156/EEC should be therefore amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and III to Directive 70/156/EEC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 4 January 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 5 January 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 21 June 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2006/96/EC (OJ L 363, 20.12.2006, p. 81). (2) OJ L 161, 14.6.2006, p. 12. (3) See page 33 of this Official Journal. ANNEX Directive 70/156/EEC is amended as follows: 1. in Annex I, the following points are inserted: 9.10.8. Gas used as refrigerant in the air-conditioning system: ¦ 9.10.8.1 The air-conditioning system is designed to contain fluorinated greenhouse gases with a global warming potential higher than 150: YES/NO (1) 9.10.8.2 If YES, fill in the following sections: 9.10.8.2.1 Drawing and brief description of the air-conditioning system, including the reference or part number and material of the leak components: 9.10.8.2.2 Leakage of the air-conditioning system: 9.10.8.2.3 In case of component testing: list of leak components including the corresponding reference or part number and material, with their respective yearly leakages and information about the test (e.g. test report no., approval no., etc.): ¦ 9.10.8.2.4 In case of vehicle testing: reference or part number and material of the components of the system and information about the test (e.g. test report no., approval no., etc.): ¦ 9.10.8.3 Overall leakage in g/year of the entire system: ¦ 2. in Annex III, the following points are inserted: 9.10.8 Gas used as refrigerant in the air-conditioning system: ¦ 9.10.8.1 The air-conditioning system is designed to contain fluorinated greenhouse gases with a global warming potential higher than 150: YES/NO (1) If yes, overall leakage in g/year of the entire system: ¦